 

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
AND MAY NOT BE SOLD OR OTHERWISE TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION
OR AN EXEMPTION THEREFROM UNDER SUCH ACT.

 

THE TRANSFER, SALE AND ASSIGNMENT OF THIS NOTE ARE SUBJECT TO RESTRICTIONS. NO
TRANSFER, SALE OR ASSIGNMENT OF THIS NOTE SHALL BE EFFECTIVE UNLESS MADE IN
COMPLIANCE WITH THE PROVISIONS HEREOF AND PROPERLY REFLECTED IN THE REGISTER.

 

PAVMED INC.

 

15.0% SENIOR SECURED NOTE DUE 2019

 

Principal Amount: $5,000,000.00 June 30, 2017

 

FOR VALUE RECEIVED, the undersigned, PAVMED INC., a Delaware corporation (the
“Company”), hereby irrevocably promises to pay to SCOPIA HOLDINGS LLC (the
“Noteholder”), or its registered assigns, in lawful money of the United States
of America, (A) the principal amount set forth above and (B) all accrued and
unpaid interest in accordance with Section 2 below. PAVMED SPARCC, INC. and
PAVMED SUBSIDIARY CORP., wholly-owned subsidiaries of the Company (each a
“Guarantor” and, together, the “Guarantors”), are willing to and shall guarantee
pursuant to the Guaranty (as defined herein) any and all indebtedness and/or
obligations of the Company to each of the Noteholders and the payment to each of
the Noteholders of all sums due, presently or in the future, under this Note.

 

This 15.0% Senior Secured Note due 2019 (the “Note”) is issued pursuant to and
in accordance with Section 2.1 of the Note and Securities Purchase Agreement,
dated as of June 30, 2017 (as amended, supplemented or otherwise modified from
time to time, the “Purchase Agreement”) among the Company, the Noteholder and
the other Purchasers party thereto.

 

1. Defined Terms. (a) Capitalized terms used but not defined herein shall have
the meaning assigned to such terms in the Purchase Agreement.

 

(b) As used in this Note, the following terms shall have the meanings set forth
below:

 

“Change of Control” means, a change in ownership of either (a) the equity
interests of the Company having the power, directly or indirectly, to designate
a majority of the Board of Directors of the Company or (b) a majority of the
economic interest in the equity interests of the Company.

 

“Maximum Rate” means, for the Noteholder, the maximum non-usurious rate of
interest and maximum non-usurious amount of interest that, under applicable Law,
the Noteholder is permitted to contract for, charge, take, reserve or receive on
the Obligations.

 

“Note Documents” means this Note, the Guaranty, the Note and Guaranty Security
Agreement and the Purchase Agreement.

 

 A-1 

   

 

2. Interest. Interest shall accrue on the principal balance of this Note from
and including the date hereof to but excluding the date on which the Note is
paid in full, at a rate per annum equal to 15.0%. Interest will be computed on
the basis of a 360-day year comprised of twelve 30-day months (and in respect of
any partial month in any period of calculation, based on the number of days
elapsing in such month during such period). Interest shall be payable in cash
semiannually in arrears on the 30th day of June and December of each calendar
year or, if such day is not a Business Day, on the next succeeding Business Day
(each such date, a “Payment Date”), commencing on December 30, 2017, and on the
Stated Maturity; provided that any interest on overdue amounts or accrued during
the continuation of an Event of Default shall be payable on demand and on each
Payment Date; provided, further, that the Company may elect, in its sole
discretion, to pay up to 50.0% of the interest due and payable on this Note on
any Payment Date (such interest, the “PIK Interest”) by increasing the
outstanding principal balance of this Note by the amount of such PIK Interest on
such Payment Date upon written notice to the Noteholder at least three Business
Days prior to such Payment Date.

 

3. Method of Payment. All amounts payable hereunder shall be payable in lawful
money of the United States of America by check at the offices of Noteholder or,
at the written request of the Noteholder, by check mailed to the address of the
Noteholder specified in such request or, at the option of the Company, by wire
transfer to an account designated in a notice by Noteholder maintained by
Noteholder with a bank located in the United States.

 

4. Optional Prepayments. The Company may voluntarily prepay, in whole or in
part, any principal amount of this Note outstanding together with any interest
accrued and unpaid (up to but excluding the date of prepayment) on such
principal amount of this Note then being prepaid, at any time and from time to
time without premium or penalty; provided that if the Note is prepaid in part,
such optional prepayments shall be applied to reduce the amount required to be
paid pursuant to Section 5 below. Notice of each optional prepayment of this
Note pursuant to this Section 4 shall be given in accordance with Section 17
hereof not fewer than three Business Days before the prepayment date, in each
case by mailing to the Noteholder a notice of intention to prepay, which such
notice specifies the date of prepayment, the aggregate amount of this Note held
by the Noteholder to be prepaid on such date and any condition to such
prepayment.

 

5. Mandatory Payments.

 

(a) On June 30, 2019 (the “Stated Maturity”), to the extent any amounts under
this Note remain outstanding, the Company shall make such payments to Noteholder
in an amount equal to the outstanding principal amount of this Note together
with any accrued and unpaid interest to, but excluding the date of payment.

 

(b) Upon the sale of the PortIO Product, the Noteholder shall have the option to
require the Company to redeem the outstanding principal amount of this Note (in
whole or in part) (any such redemption, a “Redemption”), together with any
accrued interest thereon, on any Business Day from the proceeds of the sale of
the PortIO Product. The aggregate principal amount of any Redemption (taken as a
whole), together with any other Notes then being redeemed by other Purchasers,
shall be limited to the amount of any net proceeds from the sale of the PortIO
Product. The Company shall notify the Noteholder within three Business Days of
the sale of the PortIO Product. Upon receipt of such notice from the Company,
the Noteholder shall have 20 Business Days to effect a Redemption by providing
notice to the Company and each other Noteholder of its intention to effect such
Redemption (such notice, the “Notice of Redemption”), which notice shall specify
the Business Day on which such Redemption shall occur (the “Redemption Date”)
and the principal amount of this Note that the Noteholder desires to redeem on
the Redemption Date (such amount being a stated amount). After any such notice
is given, the principal amount of this Note specified in the Notice of
Redemption, together with any accrued interest thereon, shall be payable by
11:00 a.m., New York City time, on the Redemption Date; provided that such
notice may be revoked on or prior to the Business Day prior to the Redemption
Date. Accrued interest on the principal amount of the Note so redeemed shall be
paid to the Noteholder on the Redemption Date.

 

 A-2 

   

 



6. [Reserved].

 

7. [Reserved].

 

8. Events of Default. The occurrence and continuation of any of the following
events shall constitute an “Event of Default” hereunder:

 

(a) the Company shall fail to pay (i) any amount under this Note when due and
payable in accordance with the terms hereof (other than principal) (whether at
Stated Maturity, any Payment Date, by mandatory payment or otherwise), and the
continuation of such default for five days after the date such amounts became
due and payable if such date is provided in this Note, the Purchase Agreement or
the applicable Transaction Document (or, if no such date is provided or such
amount is not fixed, after notice shall have been given to the Company by the
Noteholder or any other holder of Notes or by the intended recipient of such
amounts, specifying such amount that has become due and payable); or (ii) any
amount of principal under this Note when due and payable in accordance with the
terms hereof (whether at Stated Maturity, any Payment Date, by mandatory payment
or otherwise);

 

(b) the Company fails to comply with its obligations under Article V or Sections
6.1, 6.2, 6.3, 6.4 or 6.5 of the Purchase Agreement, and, if such failure is
cureable, the Company fails to cure such noncompliance within five days (or ten
days if the Company is diligently seeking to cure such noncompliance) after the
earlier of (i) receipt of notice from Noteholder or any other holder of Notes
and (ii) actual knowledge of such failure by an officer of the Company;

 

(c) the Company fails for 30 days after the earlier of (i) receipt of notice
from Noteholder or any other holder of Notes and (ii) actual knowledge of such
failure by an officer the Company to comply with any of its other agreements
contained in this Note or any other Note Document (other than those described in
clauses (a) and (b) of this Section 8);

 

(d) (i) except for trade accounts payable in the ordinary course of business,
the Company or any Guarantor fails to pay when due (after lapse of any
applicable grace period and/or delivery of notice requirements) any amount
(individually or in the aggregate) of Indebtedness in an amount equal to $50,000
or more, or any default exists under any agreement which permits any Person to
cause an amount (individually or in the aggregate) of Indebtedness in an amount
equal to $50,000 or more to become due and payable by the Company or any
Guarantor before its stated maturity;

 

(ii) the Company or any Guarantor breaches or defaults (after giving effect to
any applicable notice or cure period) under any term, condition, provision,
representation or warranty contained in any agreement and the effect of such
breach or default could reasonably be expected to result in a Material Adverse
Event;

 

 A-3 

   

 

(e) any representation, warranty, certification or statement of fact made or
deemed made by the Company herein or in any document required to be delivered in
connection herewith or with any Note Document shall be incorrect in any material
respect when made or deemed made;

 

(f) the Company or any Guarantor (1) commences a voluntary case under the
federal Bankruptcy Code, Title 11 of the United States Code (the “Bankruptcy
Code”), or authorizes, by appropriate proceedings of its Board of Directors or
other governing body, the commencement of such a voluntary case, (2) has filed
against it a petition commencing an involuntary case under the Bankruptcy Code
and (x) the petition is not controverted within ten Business Days and is not
dismissed within 60 days, or (y) an order for relief is entered under Title 11
of the United States Code, (3) seeks relief as a debtor under any applicable
law, other than the Bankruptcy Code, of any jurisdiction relating to the
liquidation or reorganization of debtors or to the modification or alteration of
the rights of creditors, or consent to or acquiesce in such relief, (4) has
entered against it an order by a court of competent jurisdiction (x) finding it
to be bankrupt or insolvent, (y) ordering or approving its liquidation,
reorganization or any modification or alteration of the rights of its creditors
or (z) assuming custody of, or appointing a receiver or other custodian for, all
or a substantial portion of its property or (5) makes an assignment for the
benefit of, or enters into a composition with, its creditors, or appoints, or
consents to the appointment of, or suffers to exist a receiver or other
custodian for, all or a substantial portion of its property;

 

(g) a final judgment (i) which, with other outstanding final judgments against
the Company or any Guarantor exceeds an aggregate of $50,000 in excess of
applicable insurance coverage shall be rendered against the Company or any
Guarantor, or (ii) which grants injunctive relief that results, or creates a
material risk of resulting, in a Material Adverse Effect and in either case if
(i) within 30 days after entry thereof, such judgment shall not have been
discharged or execution thereof stayed pending appeal or (ii) within 30 days
after the expiration of any such stay, such judgment shall not have been
discharged;

 

(h) a Material Adverse Effect shall occur;

 

(i) a Change of Control shall occur;

 

(j) except in accordance with its terms or as otherwise expressly permitted by
this Note, any Note Document at any time after its execution and delivery ceases
to be in full force and effect in any material respect or is declared by a
governmental authority to be null and void or its validity or enforceability is
contested by the Company or any Guarantor or the Company or the applicable
Guarantor denies that it has any further liability or obligations under any Note
Document, unless the Company or the applicable Guarantor does not have any
further liability or obligations under such Note Document as a result of a
transaction permitted by this Note;

 

 A-4 

   

 

(k) the Company or any Guarantor sells, transfers, assigns, licenses, leases or
otherwise disposes of any Collateral (as defined in the Note and Guaranty
Security Agreement) or any rights and claims associated therewith without the
prior written consent of the Noteholder; provided that no consent shall be
required for any sales of assets in the ordinary course of business at fair
market value therefor, or otherwise for transfers explicitly required or
permitted by the Purchase Agreement; or

 

(l) any credit agreement, indenture or other agreement or instrument to which
the Company or any Guarantor is a party or is subject, whether now or hereafter
existing, shall prohibit or limit cash payments of principal or interest on this
Note or any other Obligations when such payments become due or shall prohibit or
limit the Liens created by the Note Documents.

 

9. Remedies.

 

(a) Upon the occurrence and during the continuance of any Event of Default, the
Noteholder may proceed to protect and enforce its rights by suit in equity,
action at law and/or other appropriate proceeding, and/or may by notice to the
Company declare all or any part of the unpaid principal amount of this Note then
outstanding to be forthwith due and payable (each, an “Acceleration”), and
thereupon such unpaid principal amount or part thereof, together with interest
accrued thereon and all other sums, if any, payable under this Note, and all
other Obligations, shall become so due and payable. The Noteholder shall have
all rights and remedies available to it at law and in equity.

 

(b) Notwithstanding clause (a) above, in the event of any Event of Default
specified in Section 8(f) occurs and is continuing, then the Obligations shall
automatically become and be immediately due and payable without any notice,
declaration or other act on the part of the Noteholder.

 

(c) All remedies hereunder and at law and in equity are and shall be, to the
extent permitted by law, cumulative and concurrent and shall be in addition to
every other right, power and remedy pursuant to this Note at law and in equity,
and the exercise or beginning of exercise by the Noteholder of any one or more
of such rights or remedies shall not preclude simultaneous or later exercise by
the Noteholder of any or all such other rights, powers and remedies.

 

(d) Failure by the Noteholder to exercise any of its rights upon an Event of
Default by the Company shall not constitute a waiver of the right to exercise
the same or any other option at any subsequent time in respect of the same or
any other event. The acceptance by the Noteholder of any payment hereunder that
is less than payment in full of all amounts due and payable at the time of such
payment shall not constitute a waiver by the Noteholder of any of its rights to
collect payment at that time, or at any subsequent time, or nullify any prior
exercise of any such option, without the express written consent of the
Noteholder.

 

10. Waivers. Company hereby waives presentment, demand, notice of nonpayment,
protest and notice of protest, bringing of suit against another and diligence in
taking any action to collect any amount owing under this Note or in any
proceeding against any of the rights and properties securing payment of this
Note.

 

 A-5 

   

 

11. Payments Not on a Business Day. If any payment hereunder becomes due and
payable on a day other than a Business Day (as that term is defined in the Note
and Guaranty Security Agreement), the due date for such payment shall be
extended to the next succeeding Business Day.

 

12. Transfers; Lost, Stolen or Mutilated Notes.

 

(a) The Noteholder may transfer or assign this Note or any interest herein in
full or in part to any Person with the prior written consent of the Company;
provided that no consent shall be required from the Company (i) for any transfer
to an Affiliate of the Noteholder or (ii) upon the occurrence and during the
continuance of an Event of Default; provided, further, that the Noteholder and
the prospective assignee execute and deliver an assignment and assumption
agreement to the Company substantially in the form of Exhibit A attached hereto
prior to the effectiveness of such assignment, after which such assignment shall
be recorded on the Register.

 

(b) Upon receipt by the Company from a registered Noteholder of evidence
reasonably satisfactory to it of the ownership of and the loss, theft,
destruction or mutilation of this Note, and (i) in the case of loss, theft or
destruction, of indemnity reasonably satisfactory to it, or (ii) in the case of
mutilation, upon surrender and cancellation thereof, the Company shall, at its
own expense, execute and deliver, in lieu thereof, a new Note, dated and bearing
interest from the date to which interest shall have been paid on such lost,
stolen, destroyed or mutilated Note or dated the date of such lost, stolen,
destroyed or mutilated Note if no interest shall have been paid thereon.

 

(c) The Company shall establish and maintain a register (the “Register”) setting
forth the name and address of each holder of this Note, the dates and amount of
any payment of principal and interest on this Note and the unpaid principal and
interest amounts owed to each holder of this Note. The entries in the Register
shall be conclusive, absent manifest error, and all parties shall treat each
person whose name is recorded in the Register pursuant to the terms hereof as a
holder of this Note. The Company shall promptly record any assignment permitted
pursuant to Section 12(a) above or any issuance of a new Note pursuant to
Section 12(b) or Section 2 in the Register. This provision shall be construed so
that this Note is at all times maintained in “registered form” within the
meaning of the United States Internal Revenue Code of 1986, as amended, and the
United States Treasury Regulations promulgated thereunder.

 

(d) In the event of any transfers of this Note pursuant to this Section 12, the
Company may continue to fulfill any notice requirements to the Noteholder under
this Note by providing such notice to the original holder of this Note without
giving effect to such transfer until such time as the transferee of this Note
provides the Company with alternative notice instructions.

 

13. Successors and Assigns. All covenants and other agreements contained in this
Note or pursuant to Section 14 by or on behalf of any of the parties hereto bind
and inure to the benefit of their respective successors and permitted assigns
(including, without limitation, any subsequent holder of this Note) whether so
expressed or not.

 

 A-6 

   

 

14. Amendment, Supplement and Waiver.

 

(a) This Note may be amended or supplemented, and any existing default or
compliance with any provision of this Note may be waived, only with the written
consent of Noteholder; provided, however, that the prior written consent of all
other Purchasers under the Purchase Agreement, or such Purchasers’ successors
and assigns, is also required for any amendment or supplement that would have
the effect of modifying, or otherwise be adverse to, the interests of any other
Purchaser in any material respect.

 

(b) Any amendment or waiver consented to as provided in this Section 14 is
binding upon the Noteholder and the Company without regard to whether this Note
has been marked to indicate such amendment or waiver. No such amendment or
waiver will extend to or affect any obligation, covenant, agreement, default or
Event of Default not expressly amended or waived or impair any right consequent
thereon. No course of dealing between the Company and the Noteholder nor any
delay in exercising any rights hereunder or under this Note shall operate as a
waiver of any rights of the Noteholder.

 

15. Maximum Rate. In no event shall any interest or fee to be paid hereunder or
under this Note exceed the Maximum Rate. In the event any such interest rate or
fee exceeds the Maximum Rate, such rate shall be adjusted downward to the
highest rate (expressed as a percentage per annum) or fee that the parties could
validly have agreed to by contract on the date hereof under law.

 

16. Currency. Each payment under this Note shall be made in lawful money of the
United States of America.

 

17. Notices. Any notices or other communications required or permitted under
this Note shall be deemed to have been properly given and delivered if given in
accordance with Section 7.3 of the Purchase Agreement.

 

18. Governing Law; Severability. This Note shall be governed by, and construed
and interpreted in accordance with, the laws of the State of New York. Wherever
possible, each provision of this Note shall be interpreted in such manner as to
be effective and valid under applicable law, but if any provision of this Note
shall be prohibited by or be invalid under such law, such provisions shall be
severable, and be ineffective to the extent of such prohibition or invalidity,
without invalidating the remaining provisions of this Note.

 

19. Taxes.

 

(a) The Noteholder shall deliver, in a timely manner, all documentation and
provide such representations, if any, necessary for the Company not to be
required to deduct or withhold any taxes relating to any payments by or on
account of any obligations of the Company hereunder.

 

(b) The Noteholder will, upon each of (i) the execution of this Note, (ii)
whenever any documentation previously provided becomes obsolete or invalid, and
(iii) from time to time, as reasonably requested by the Company, in a timely
manner, execute and deliver or cause to be delivered to the Company, two
original copies (or more as the Company may reasonably request) of a complete,
accurate and valid Internal Revenue Service Form W-9 or as otherwise reasonably
requested by the Company, certifying as to the Noteholder’s exemption from
withholding or deduction of taxes and/or containing all required information in
order for the Company to determine, if applicable, the required rate of
withholding or deduction.

 

 A-7 

   

 



(c) The Company shall not deduct or withhold amounts for taxes from any payment.

 

(d) The Company shall pay 100% of any and all present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies (including interest, penalties or additions thereto) arising from the
execution or delivery of this Note; provided, however, that the Noteholder shall
pay any and all such present or future stamp or documentary taxes or any other
excise or property taxes, charges or similar levies (including interest,
penalties or additions thereto) arising from any transfer of the Note to any
successor or permitted assign or pursuant to Section 12(b).

 

20. Cost of Collection. If the Noteholder commences a legal proceeding to
enforce or collect amounts payable under this Note and such proceeding results
in a monetary judgment (or any settlement payment) against the Company, the
Company agrees to pay all reasonable expenses, including reasonable attorneys’
fees, incurred by the Noteholder in connection with such proceeding.

 

21. Expenses. The Company shall promptly pay upon demand (a) all costs, fees and
expenses of the Noteholder incurred in any legal proceeding involving the
interpretation and enforcement of the obligations of the Company arising under
the Note Documents or the exercise of any rights arising under the Note
Documents (including without limitation, reasonable attorneys’ fees, expenses
and costs paid or incurred in connection with any negotiation, workout, or
restructure and any action taken in connection with any Bankruptcy Law or
similar law) and (b) all stamp or other similar documentary or recording taxes
which may be payable in connection with this Note and the other Note Documents
or the performance of any transactions contemplated hereby or thereby, all of
which shall be a part of the Obligation and shall accrue interest until repaid.
All Obligations provided for in this Section 21 shall survive repayment and
termination of this Note.

 

22. Collateral. The Obligations are secured by all of the assets of the Company
and the Guarantors, as set forth in the Note and Guaranty Security Agreement.

 

23. No Third Party Beneficiaries. Nothing in this Note shall be deemed or
construed to give any Person, other than the Company and the Noteholder and
their respective permitted successors and assigns, any legal or equitable rights
hereunder; provided, however, that each other Purchaser (and its successors and
assigns) under the Purchase Agreement shall be, and hereby is appointed, a
third-party beneficiary to this Note for the purposes of Section 14(a).

 

24. Counterparts. This Note may be executed and delivered (including by
facsimile or other Portable Document Format (pdf) transmission) in any number of
counterparts, which together shall constitute one instrument, and shall bind and
inure to the benefit of the parties hereto and their respective successors and
assigns. Facsimile and other electronic copies of manually-signed originals
shall have the same effect as manually-signed originals and shall be binding on
the parties hereto and their respective successors and assigns.

 



 A-8 

   

 

[Remainder intentionally left blank | signature pages follow]

 

 A-9 

   

 



IN WITNESS WHEREOF, the undersigned has executed this Note as of the date first
written above.

 

  PAVMED INC.         By: /s/ Lishan Aklog   Name: Lishan Aklog   Title:
Chairman & CEO

 

ACKNOWLEDGED AND ACCEPTED BY:

 

SCOPIA HOLDINGS LLC

 

By: /s/ Matthew Sirovich   Name: Matthew Sirovich   Title: Class A Member  

 

ACKNOWLEDGED AND AGREED BY:

 

PAVMED SPARCC, INC.,

  as Guarantor

 

By: /s/ Lishan Aklog   Name: Lishan Aklog   Title: Chairman  

 

PAVMED SUBSIDIARY CORP.,

  as Guarantor

 

By: /s/ Lishan Aklog   Name: Lishan Aklog   Title: Chairman  

 

 A-10 

   

 



EXHIBIT A

 

[FORM OF ASSIGNMENT AND ASSUMPTION]

 

This ASSIGNMENT AND ASSUMPTION OF PROMISSORY NOTE (this “Agreement”) is made as
of the [_] day of [_], by and among, [ASSIGNEE] (the “Noteholder”) and
[ASSIGNOR] (the “Substitute Noteholder”).

 

WHEREAS, Company entered into a certain 15% Senior Secured Note dated as of
[_____] (the “Note”), for the benefit of and payable to the order of the
Noteholder, in the original principal amount of U.S.$[_______];

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto hereby agree as follows:

 

1. Assignment and Assumption. Subject to all of the terms and conditions set
forth herein, Noteholder hereby assigns to the Substitute Noteholder, and the
Substitute Noteholder hereby assumes unconditionally, Noteholder’s rights,
liabilities and obligations under the Note and the other Note Documents (as
defined in the Note). The Substitute Noteholder acknowledges, confirms and
agrees that at all times it will remain liable for each and all of its
liabilities and obligations under the Note, in accordance with the terms and
provisions thereof.

 

2. Release. Effective upon the execution and delivery of a note in the form
attached hereto by the Company to Substitute Noteholder (the “Effective Time”),
Noteholder hereby releases Company from all liabilities and obligations under
the Note, and Noteholder shall mark the Note as of the Effective Time cancelled
and deliver such cancelled note to the Company.

 

3. The Substitute Noteholder. The Substitute Noteholder:

 

(a) represents and warrants that (i) it has full power and authority, and has
taken all action necessary, to execute and deliver this Agreement and to
consummate the transactions contemplated hereby and to become the Noteholder
under the Note, (ii) it is sophisticated with respect to decisions to acquire
assets of the type represented by the Note and either it, or the person
exercising discretion in making its decision to acquire the Note, is experienced
in acquiring assets of such type, (iii) it has received a copy of the Note, the
other Note Documents and such other documents and information as it deems
reasonably appropriate to make its own credit analysis and decision to enter
into this Agreement and to purchase the Note and (iv) it has, independently and
without reliance upon the Company or the Noteholder and based on such documents
and information as it has deemed reasonably appropriate, made its own credit
analysis and decision to enter into this Agreement and to purchase the Note, and

 

 A-11 

   

 



(b) agrees that (i) it will, independently and without reliance upon the Company
or the Noteholder, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Note and (ii) it will be bound, with respect to the
Note, by the provisions of the Note Documents that apply to the “Purchaser” in
its capacity as a purchaser of the Notes, and it will perform in accordance with
their terms all of the obligations which by the terms of the Note and the other
Note Documents are required to be performed by it as a Noteholder and (iii) the
representations and warranties contained in Section 4.2 of the Purchase
Agreement (as defined in the Note) are true and correct on the date hereof as if
made by the Substitute Noteholder in place of the “Purchaser”.

 

4. General. The headings in this Agreement are for convenience of reference only
and shall not limit or otherwise affect the meaning hereof. The invalidity or
unenforceability of any term or provision hereof shall not affect the validity
or enforceability of any other term or provision hereof, and any invalid or
unenforceable provision shall be modified so as to be enforced to the maximum
extent of its validity or enforceability. This Agreement may be executed and
delivered (including by facsimile or other Portable Document Format (pdf)
transmission) in any number of counterparts, which together shall constitute one
instrument, and shall bind and inure to the benefit of the parties hereto and
their respective successors and assigns. Facsimile and other electronic copies
of manually-signed originals shall have the same effect as manually-signed
originals and shall be binding on the parties hereto and their respective
successors and assigns. This Agreement is not intended to and shall not confer
any rights or remedies upon any person other than the parties hereto and their
respective successors and assigns. Except as set forth in the immediately
preceding sentence, no person or entity other than the parties hereto and their
respective successors and assigns will have or be construed to have any legal or
equitable right, remedy or claim under, in respect of, or by virtue of this
Agreement. This Agreement shall be governed by and construed in accordance with
the laws of The State of New York.

 

[5. Consent. By its signature hereto, the Company hereby consents to the
assignment by the Noteholder to the Substitute Noteholder of all liabilities and
obligations under the Note.]1

 

[Remainder intentionally left blank | signature pages follow]

 

 

 



1 Insert into the Assignment and Assumption if the Borrower’s consent is
required (see Section 12(a) of the Note).

 

 A-12 

   

 

IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Assumption Agreement to be executed as of the date first above written by their
respective duly authorized officers.

 

 

[INSERT NAME OF ASSIGNOR],

  as the Noteholder

      By:       Authorized Signatory        

[INSERT NAME OF ASSIGNEE]

  as the Substitute Noteholder

        By:       Authorized Signatory

 

[Consented to this ___ day of

____________, ____

 

PAVMED INC.,

  as the Company

 

By:     Name:      Title:]2    



 

 







2 Insert into the Assignment and Assumption if the Borrower’s consent is
required (see Section 12(a) of the Note).

 

 A-13 

   



 